Citation Nr: 0618241	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
knee disorder.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  



FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by x-ray evidence of arthritis with a range of 
motion of full extension to 0 degrees and flexion to 100 
degrees with complaints of mild pain on range of motion, and 
a limitation of flexion to 90 degrees with repetitive 
testing.  There is no evidence of instability of the right 
knee.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a right 
knee disorder, based upon instability, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

The veteran served on active duty from July 1977 to July 
1980.  The veteran's service medical records (SMRs) show that 
he underwent a right medial meniscectomy in June 1978.  The 
veteran recovered from the surgery but later developed pain 
in his right knee with occasional episodes of locking.  He 
was evaluated for his complaints.  Arthroscopic surgery was 
recommended just prior to his separation but the veteran 
elected not to have the surgery.  The veteran was suspected 
of having a small tear in the medial meniscus.

The veteran was granted service connection for status post 
right medial meniscectomy in November 1981.  He was assigned 
a 10 percent rating under Diagnostic Code 5259.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5259 pertains to disabilities 
involving the cartilage and locking of the knee with a 
maximum rating of 10 percent.  

The veteran's disability rating was increased to 20 percent 
in February 1983.  The RO changed the diagnostic code used to 
rate the veteran's disability to Diagnostic Code 5257, for 
disabilities involving instability of the knee.

The veteran's disability rating was increased to 30 percent 
in September 1985.  The disability was again rated under 
Diagnostic Code 5257.

Records from the VA medical center (VAMC) in Dayton, Ohio, 
for the period from November 1995 to July 1997, were received 
in April 1998.  The veteran was seen with complaints of right 
knee pain and locking in April 1997.  An April 1997 magnetic 
resonance imaging (MRI) report noted that there was little 
volume noted in the remaining medial meniscus.  There was 
degenerative joint disease (DJD) involving the medial 
compartment and suspected loose bodies.  

The veteran was scheduled for a VA examination in September 
1998.  He failed to report.  A claim for an increased rating 
was denied in September 1998.

The veteran submitted his current claim for an increased 
rating in December 1998.  He asked that his records be 
transferred from the RO in Atlanta, Georgia, to the RO in 
Montgomery.  He noted that his last examination had shown him 
to have a decrease in flexibility and mobility, accompanied 
by arthritis.  He asked that his records from VAMC Dayton be 
obtained.

The veteran submitted a statement in September 2000.  He said 
he had not received a response from his correspondence of May 
1996.  The veteran alleged that the RO in Cleveland, Ohio, 
had failed to respond to the 1996 correspondence.  The 
correspondence was a notice of disagreement (NOD) with a 
January 1996 rating decision.  The record shows that the RO 
issued a statement of the case (SOC) in July 1996.  The 
veteran failed to perfect an appeal.

The veteran also said that he was experiencing extreme pain 
in his right knee.  He said that the RO had medical evidence 
to support his claim in records held by VA.

Additional treatment records, for the period from June 1998 
to the present, were requested from VAMC Dayton in June 2001.  
The response was that the veteran was not seen for his 
service-connected disabilities.  A dermatology outpatient 
record was forwarded.

The RO wrote to the veteran in June 2001.  He was informed 
that he needed to submit current medical evidence that his 
right knee disability had increased in severity.  He was 
informed that the RO had requested his VA treatment records 
from Dayton and VAMC Birmingham, Alabama.  The veteran was 
advised to submit evidence in support of his claim as soon as 
possible.

A list of appointments from VAMC Birmingham was received in 
October 2001.  The list noted appointments for the veteran 
dating back to September 1986 and up to December 2001.  

The veteran's claim was denied in January 2002 with notice 
provided that same month.  He was informed that he failed to 
provide any evidence in regard to his right knee disability.  
He was again advised to submit evidence in support of his 
claim.  

The veteran submitted his NOD in September 2002.  He said 
that all of his current treatment was received at VAMC 
Birmingham.  The veteran was issued a SOC in February 2003.  

The veteran perfected his appeal in April 2003.  At that time 
he said that he chose to see a private physician for his 
medical care.  He said that he would submit the private 
physician's findings in his case.  The veteran did not 
identify the private physician and he did not submit any 
additional treatment records.

The RO wrote to the veteran in April 2003.  He was asked to 
identify evidence that he wanted VA's help to obtain.  He was 
also informed of what evidence was still needed from him.  He 
was told to submit his evidence to the RO.

The Board remanded the case for additional development in 
February 2004.  

The Appeals Management Center (AMC) wrote to the veteran in 
March 2004 and resent the letter to a new address in 
September 2004.  The veteran was advised of the evidence he 
needed to submit to substantiate his claim.  He was asked to 
identify any non-VA treatment providers and to authorize the 
VA to obtain the records on his behalf.  The veteran did not 
respond to the AMC's letter.    

VA treatment records, for the period from October 2001 to 
March 2005, were obtained from VAMC Birmingham.  An October 
2001 entry noted that the veteran complained of right knee, 
left knee and back pain.  He used no assistive device and the 
physician reported that the veteran moved about well in the 
clinic.  An x-ray of the right knee was interpreted to show 
mild degenerative changes with possible right-sided joint 
effusion.  Some chondrol calcinosis was noted in the anterior 
right knee.  The veteran was seen in the rheumatology clinic, 
because of complaints of pain in multiple joints, in February 
2002.  The physician said that there was no evidence of 
effusion, laxity, or erythema.  The veteran was referred for 
an MRI of the right knee.  The MRI report said that there was 
a complete tear or a partial resection of the right medial 
meniscus.  There was loose cartilage with severe narrowing of 
all compartments, and a large subchondral defect was noted on 
the medial side of the femoral condyle.  

The veteran was in the orthopedic clinic in July 2002.  He 
complained of pain in both knees.  The veteran was reported 
to have a range of motion for the right knee from 0 to 135 
degrees.  There were palpable osteophytes and he was said to 
be exquisitely tender over the anterior aspect of the lateral 
femoral condyle.  The veteran's knee was also tender with 
patellar grind.  The ligaments were said to be stable.  The 
examiner commented that x-rays showed evidence of mild 
degenerative arthritis of both knees, the right greater than 
the left.  The examiner noted that surgery was not indicated 
but that the veteran was offered an injection for his pain.  
The veteran deferred on the injection.  He was to return to 
the clinic as necessary.

The veteran was afforded a VA orthopedic examination in May 
2005.  The veteran said that he continued to experience 
episodes of pain, swelling, tightness, and locking of his 
right knee.  The veteran reported having a constant pain 
level of 8/10.  He said that his right knee would flare-up to 
10/10 with increased activity or cold weather.  He wore a 
brace during flare-ups but not with ordinary activity.  The 
veteran said that he last worked as a truck driver in 1999 
but quit because of pain and tightness in his knee from 
prolonged sitting.  The examiner noted the results of the 
February 2002 MRI.  On physical examination the examiner said 
that the knee was grossly unremarkable.  The veteran walked 
with a slight limp that favored his right leg.  He did not 
use any assistive device.  There were negative McMurray's and 
Lachman tests.  There was no instability of the medial or 
left atrium [sic] lateral collateral ligaments.  There was 
mild crepitance.  The examiner said that the veteran had a 
range of motion of 0 to 100 degrees with pain from 90 
degrees.  The veteran's range of motion was reduced to 0 to 
90 degrees, due to increased pain with repetitive testing.  
The examiner said that there was no further loss of motion 
due to weakness, fatigue, or incoordination.  The examiner 
said that x-rays showed enthesopathic changes in the patella 
with mild degenerative changes at the right knee.  The 
pertinent diagnosis was degenerative joint disease (DJD) of 
the right knee.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's disability of the right knee has been rated 
under Diagnostic Code 5257, pertaining to disabilities 
involving recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. § 4.71a (2005).  Under Diagnostic Code 5257, 
a 30 percent rating is warranted where there is a severe 
disability involving recurrent subluxation or lateral 
instability and is the maximum schedular rating under that 
code.  The veteran is currently rated at the 30 percent 
level.

The Board notes that because the veteran's disability is 
rated under Diagnostic Code 5257, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), and the analysis required under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), are not for 
application when rating this disability.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1997) (Diagnostic Code 5257 is not 
predicated on loss of range of motion; 38 C.F.R. §§ 4.40, and 
4.45 with respect to pain do not apply).

The Board has considered the veteran for an increased rating 
under the criteria used to evaluated disabilities involving 
limitation of motion.  Limitation of motion of the knee joint 
is evaluated under Diagnostic Code 5260, for limitation of 
flexion, and Diagnostic Code 5261, for limitation of 
extension.  Under Diagnostic Code 5260, a noncompensable 
rating is assigned when flexion of the knee is limited to 60 
degrees; a 10 percent rating is warranted when flexion is 
limited to 45 degrees.  A 20 percent rating is for 
consideration when flexion is limited to 30 degrees.  A 30 
percent rating is applicable where flexion is limited to 15 
degrees.

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension is limited to 5 degrees.  A 10 
percent rating is assigned when extension of the knee is 
limited to 10 degrees.  A 20 percent rating is applicable 
when extension is limited to 15 degrees.  A 30 percent rating 
is warranted where extension is limited to 20 degrees.  
Finally, a 40 percent rating is assigned when extension is 
limited to 30 degrees.  38 C.F.R. § 4.71a.  (Full range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2005)).

A review of the evidence of record does not show that the 
veteran satisfies the rating criteria for an increased rating 
for either limitation of extension or flexion.  The 
outpatient treatment records do not reflect any findings that 
would support an increased rating.  The results of the May 
2005 VA examination document full extension and flexion 
limited to 90 degrees with repetitive testing.  The veteran's 
limitation of flexion does not rise to a compensable level.  

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004.  In that opinion, the General 
Counsel said that where a veteran has both a limitation of 
flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  
Nevertheless, as noted above, the veteran's limitation of 
flexion is such that a compensable rating is not warranted, 
and there is no documented limitation of extension.

The Board further notes that inasmuch as the record reveals 
no evidence of ankylosis or impairment of the tibia or 
fibula, an increased evaluation under Diagnostic Codes 5256 
and 5262, 38 C.F.R. § 4.71a, respectively, are not for 
application in this case.  Thus there is no basis to grant a 
rating in excess of 30 percent for the veteran's right knee 
disability, based on instability.

A veteran who has arthritis and instability of a knee may be 
entitled to separate ratings under Diagnostic Code 5003 and 
Diagnostic Code 5257.  See, e.g., 38 C.F.R. § 4.14 (2005); 
VAOPGCPREC 9-98, VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  The veteran's right knee disability 
has been evaluated under Diagnostic Code 5257 since February 
1983, however, no instability was found on examination in May 
2005.  Inasmuch as the current evidence does not demonstrate 
the presence of arthritis and instability of the right knee, 
separate ratings are not in order. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 30 percent for the veteran's service-
connected right knee disability.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran's claim for an increased evaluation for his right 
knee disorder was submitted prior to the requirement to 
provide the notice and assistance referenced supra.  His 
claim was adjudicated in January 2002 when it was denied for 
his failure to provide evidence regarding his right knee 
disability.  

The RO wrote to the veteran in June 2001.  The veteran was 
informed of the evidence/information needed to substantiate 
his claim.  He was advised of what actions the RO had taken.  
The veteran was asked to submit evidence to the RO.

The RO again wrote to the veteran in April 2003.  He was 
asked to identify sources of evidence/information that could 
be obtained to support his claim.  He was advised to submit 
his evidence to the RO.

The veteran's case was remanded for additional development in 
February 2004.  The AMC wrote to the veteran in September 
2004.  He was informed of the evidence/information needed to 
substantiate his claim.  He was advised of VA's duty to 
assist and what he needed to do in the development of his 
claim.  The veteran was informed of the evidence of record.  
He was asked to submit evidence to the AMC.

The veteran did not respond to the letter.  

The veteran was issued a supplemental statement of the case 
(SSOC) in September 2005.  The SSOC reviewed the evidence 
added to the record and informed the veteran that his claim 
remained denied.  

The Board finds that the June 2001, April 2003, and September 
2004 letters to the veteran fulfilled VA's duty to notify him 
regarding the evidence necessary to support his claim, what 
VA is responsible for, what the veteran is responsible for, 
and for notifying the veteran to submit any pertinent 
evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA medical records were 
also obtained.  The veteran was afforded a VA examination.  
Although the veteran said that he was seeing a private 
physician and would submit medical evidence from the 
physician, he failed to do so.  Nor did the veteran identify 
the physician or ask that VA assist him in obtaining the 
records.  The veteran has not alleged that there is any other 
outstanding evidence pertinent to his claim.

ORDER

A rating in excess of 30 percent for a right knee disorder is 
denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


